DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a sensor configured to measure second data associated with a condition of the display” in claims 1 and 7.
Examiner will interpret these limitations based on the recitation provided in the specification as follows: 
The sensor 160 may measure second data associated with the condition of the display 120.  For example, the sensor 160 may measure the temperature, driving time, or the like of the display 120 (Paragraph 0041).
The Office will interpret the sensor as one which detects either temperature or driving time and the second data is either temperature or driving time or the display.


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 6, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0141351 by Aisaka et al. (“Aisaka”).

	As to claim 1, Aisaka discloses an electronic device (Aisaka, tablet personal computer 10, Figure 1) comprising: 
a housing (Aisaka, computer main body 11, Figure 1) surrounding a first surface (Aisaka, display 17A, Figure 2), a second surface (Aisaka, backlight 17B, Figure 2) opposite to the first surface, and a space between the first surface and the second surface; The display 17A is on the front surface of the touchscreen display 17 and the backlight 17B is spaced from the display 17A in order to be behind the display to illuminate the display.
a display exposed through the first surface and including a plurality of pixels; Aisaka teaches the display 17A being an LCD display (Aisaka, Figure 2). LCD displays include pixels in order to provide images on the display.
a memory (Aisaka, main memory 102, Figure 2) configured to store applications output through the display (Aisaka, The CPU 101 executes an operating system (OS) 111 and various applications and utility programs which are loaded from the nonvolatile memory 105 into the main memory 102. Figure 2, ¶ [0025]) and first data for identifying a specified part of the applications (Aisaka, The OS 111 has a brightness adjustment function to adjust the brightness of the touchscreen display 17. ¶ [0030]); The first data is the name of each of the functions stored.
a sensor (Aisaka, temperature sensor 103, Figure 2) configured to measure second data associated with a condition of the display (Aisaka, The temperature ; and
a processor (Aisaka, CPU 101, Figure 2) electrically connected to the display (Aisaka, display 17A, Figure 2), the memory (Aisaka, main memory 102, Figure 2), and the sensor (Aisaka, temperature sensor 103, Figure 2), 
wherein the processor is configured to: 
execute one of the applications in response to a user input (Aisaka, the OS 111 functions as a brightness adjustment module that adjusts the brightness of the touchscreen display 17 in cooperation with the CPU 101 and the brightness controller 107 so that the brightness is set to a brightness value specified by user operation. Figure 3, ¶ [0030]) (Aisaka, The brightness control program 112 is a brightness control module configured to carry out the above-described brightness control function in cooperation with the CPU 101, the temperature 103, and the brightness controller 107.  The brightness control program 112 controls the brightness of the touchscreen display 17 (LCD 17A) based on a temperature detected by the temperature sensor 103. Figure 2, ¶ [0026]); 
determine whether the executed application is included in the specified part, based on the first data (Aisaka, The OS 111 has a brightness adjustment function to adjust the brightness of the touchscreen display 17. ¶ [0030]);
when the determination result indicates that the executed application is included in the specified part (Aisaka, The brightness control program 112 is a brightness control module configured to carry out the above-described brightness , cause the sensor to measure the second data (Aisaka, The temperature sensor 103 detects the temperature of a predetermined position in the housing of the computer main body 10.  The temperature sensor 103 may be located near the CPU 101 so as to be able to detect the temperature around the CPU 101. ¶ [0027]); and
adjust a brightness of each of the pixels based on the measured second data (Aisaka, The brightness control program 112 controls the brightness of the touchscreen display 17 (LCD 17A) based on a temperature detected by the temperature sensor 103. Figure 2, ¶ [0026]).
As to claim 2, Aisaka discloses the electronic device wherein the processor is configured to:
cause the sensor to measure at least one of a temperature of the display (Aisaka, The temperature sensor 103 detects the temperature of a predetermined position in the housing of the computer main body 10.  The temperature sensor 103 may be located near the CPU 101 so as to be able to detect the temperature around the CPU 101. ¶ [0027]) and a driving time of the display.
As to claim 3, Aisaka discloses the electronic device wherein the processor is configured to:
when the temperature of the display is not less than a specified value, decrease the brightness of each of the pixels (Aisaka, At timing t1, a temperature .
As to claim 6, Aisaka discloses the electronic device wherein the processor is configured to:
decrease the brightness of each of the pixels based on the measured second data (Aisaka, At timing t1, a temperature Tsens detected by the temperature sensor 103 is greater than or equal to a first threshold value Tth (upper).  The brightness control program 112 starts a brightness control operation.  The brightness control program 112 gradually reduces the upper limit value of the brightness from the maximum value Br_Max toward the minimum value Br_Min. Figure 4, ¶ [0039]), and
when the executed application is terminated, increase the brightness of each of the pixels (Aisaka, At timing t3, the brightness control program 112 sets the brightness of the touchscreen display 17 to the brightness value Br_User.  The brightness control program 112 then stops the brightness control operation.  This allows the brightness of the touchscreen display 17 to be reset to the brightness value Br_User. Figure 4, ¶ [0043]).
As to claim 12, Aisaka discloses an electronic device (Aisaka, tablet personal computer 10, Figure 1) comprising: 
a housing (Aisaka, computer main body 11, Figure 1) surrounding a first surface (Aisaka, display 17A, Figure 2), a second surface (Aisaka, backlight 17B,  opposite to the first surface, and a space between the first surface and the second surface; The display 17A is on the front surface of the touchscreen display 17 and the backlight 17B is spaced from the display 17A in order to be behind the display to illuminate the display.
a display exposed through the first surface; Aisaka teaches the display 17A being an LCD display (Aisaka, Figure 2).
an illuminance sensor (Aisaka, illuminance sensor 104, Figure 2) exposed through at least part of the display (Aisaka, The illuminance sensor 104 detects the illuminance of ambient light present around the computer 10.  The illuminance sensor 104 is used to adjust the brightness of the display (LCD) 17A, that is, the brightness of the backlight 17B, according to the illuminance of the ambient light. Figure 2, ¶ [0028]); and 
a processor (Aisaka, CPU 101, Figure 2) electrically connected to the display (Aisaka, display 17A, Figure 2) and the illuminance sensor (Aisaka, illuminance sensor 104, Figure 2), 
wherein the processor is configured to:
measure a first illuminance value through the illuminance sensor (Aisaka, The illuminance sensor 104 detects the illuminance of ambient light present around the computer 10. Figure 2, ¶ [0028]); 
increase a brightness of the display so as to have a first brightness corresponding to the measured first illuminance value (Aisaka, The brightness adjustment module can further automatically adjust the brightness of the touchscreen display 17 according to the ambient light.  If an automatic adjustment mode ; 
when the display is driven with the first brightness during a specified time or more, decrease the brightness of the display to a second brightness darker than the first brightness (Aisaka, The brightness control program 112 determines whether or not the temperature Tsens within the housing detected by the temperature sensor 103 is greater than or equal to the second threshold value Tth (lower) (step S108).  If the temperature Tsens within the housing is higher than the second threshold value Tth (lower), the processing between step S15 and step S17 is repeatedly carried out.  Thus, the brightness of the touchscreen display 17 decreases gradually with the elapse of time. Figures 4-6, ¶ [0051]). As shown in figure 5 of Aisaka, the brightness is reduced in a step-by-step manner which decreases after a specified time. 
As to claim 13, Aisaka discloses the electronic device wherein the processor is configured to:
when a second illuminance value lower than the first illuminance value is measured through the illuminance sensor, decrease the brightness of the display to a third brightness darker than the second brightness (Aisaka, The brightness adjustment module can further automatically adjust the brightness of the touchscreen display 17 according to the ambient light.  If an automatic adjustment mode is enabled, the brightness adjustment module automatically adjusts the brightness of the . Aisaka teaches the continuous detection of the ambient light and then reducing/increasing the brightness based on the detected levels of ambient light.
As to claim 14, Aisaka discloses the electronic device wherein the processor is configured to:
maintain the brightness of the display as the first brightness during the specified time (Aisaka, The brightness control program 112 determines whether or not the temperature Tsens within the housing detected by the temperature sensor 103 is greater than or equal to the second threshold value Tth (lower) (step S108).  If the temperature Tsens within the housing is higher than the second threshold value Tth (lower), the processing between step S15 and step S17 is repeatedly carried out.  Thus, the brightness of the touchscreen display 17 decreases gradually with the elapse of time. Figures 4-6, ¶ [0051]). As shown in figure 5 of Aisaka, the brightness is reduced in a step-by-step manner which decreases after a specified time.
As to claim 15, Aisaka discloses the electronic device wherein the processor is configured to:
execute one of the applications stored in a memory (Aisaka, main memory 102, Figure 2) in response to a user input (Aisaka, the OS 111 functions as a brightness adjustment module that adjusts the brightness of the touchscreen display 17 ;
when the executed application is included in a specified part, measure a second illuminance value through the illuminance sensor (Aisaka, The illuminance sensor 104 detects the illuminance of ambient light present around the computer 10. Figure 2, ¶ [0028]); and
when the measured second illuminance value is not less than a specified value, decrease a brightness of the display (Aisaka, The brightness adjustment module can further automatically adjust the brightness of the touchscreen display 17 according to the ambient light.  If an automatic adjustment mode is enabled, the brightness adjustment module automatically adjusts the brightness of the touchscreen display 17, that is, the brightness of the backlight 17B, according to the illuminance (brightness) of the ambient light detected by the illuminance sensor 104.  In this case, the brightness of the touchscreen display 17 increases consistently with the illuminance of the ambient light. ¶ [0032])(Aisaka, The brightness control program 112 determines whether or not the temperature Tsens within the housing detected by the temperature sensor 103 is greater than or equal to the second threshold value Tth (lower) (step S108).  If the temperature Tsens within the housing is higher than the second threshold value Tth (lower), the processing between step S15 and step S17 is repeatedly carried out.  Thus, the brightness of the touchscreen display 17 decreases gradually with the elapse of time. Figures 4-6, ¶ [0051]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0141351 by Aisaka et al. (“Aisaka”) in view of U.S. Pub. No. 2005/0093850 by Mori et al. (“Mori”).

As to claim 4, Aisaka does not expressly teach the electronic device wherein the processor is configured to:
when the driving time of the display is not less than a specified time, decrease the brightness of each of the pixels.
Mori teaches a display apparatus with a processor is configured to:
when the driving time of the display is not less than a specified time, decrease the brightness of each of the pixels (Mori, FIGS. 16A and 16B show a change over time of the display luminance of the rightmost bar which has high probability to light (solid line) and a change over time of the display luminance of the leftmost bar which has low probability to light (doted line). Figures 14A-16B, ¶ [0154]). As shown in figures 16A and 16B, Mori teaches the power bars of the battery displayed which decrease in brightness as the accumulative use time increases.

	Thus, Aisaka, as modified by Mori, teaches the brightness adjusting based on the accumulative use time of the display.
As to claim 5, Aisaka, as modified by Mori, teaches the electronic device wherein the specified part corresponds to first type applications including a fixed image on a screen output through the display (Mori, As shown in FIGS. 14A-14E, a first picture showing a level of the residual quantity of the battery with 0 to 3 bars (FIGS. 14A, 14B, 14C, 14D), and a second picture showing a character of "charge" (FIG. 14E) are prepared for displaying the battery residual quantity picture.  This second picture is , and
wherein the remaining applications other than the first type applications among the applications correspond to second type applications Aisaka, the OS 111 functions as a brightness adjustment module that adjusts the brightness of the touchscreen display 17 in cooperation with the CPU 101 and the brightness controller 107 so that the brightness is set to a brightness value specified by user operation. Figure 3, ¶ [0030]). In addition, the motivation used is the same as in the rejection of claim 4.
As to claim 7, Aisaka discloses an electronic device (Aisaka, tablet personal computer 10, Figure 1) comprising:
a housing (Aisaka, computer main body 11, Figure 1) surrounding a first surface (Aisaka, display 17A, Figure 2), a second surface (Aisaka, backlight 17B, Figure 2) opposite to the first surface, and a space between the first surface and the second surface; The display 17A is on the front surface of the touchscreen display 17 and the backlight 17B is spaced from the display 17A in order to be behind the display to illuminate the display.
a display exposed through the first surface and including a plurality of pixels; Aisaka teaches the display 17A being an LCD display (Aisaka, Figure 2). LCD displays include pixels in order to provide images on the display.
a sensor (Aisaka, temperature sensor 103, Figure 2) configured to measure second data associated with a condition of the display (Aisaka, The temperature sensor 103 detects the temperature of a predetermined position in the housing of the ; and
a processor (Aisaka, CPU 101, Figure 2)  electrically connected to the display (Aisaka, display 17A, Figure 2) and the sensor (Aisaka, temperature sensor 103, Figure 2), 
wherein the processor is configured to:
when the determination result indicates that the fixed image is present, cause the sensor to measure the data (Aisaka, The temperature sensor 103 detects the temperature of a predetermined position in the housing of the computer main body 10.  The temperature sensor 103 may be located near the CPU 101 so as to be able to detect the temperature around the CPU 101. ¶ [0027]); and
adjust a brightness of each of pixels corresponding to the fixed image, based on the measured data (Aisaka, The brightness control program 112 controls the brightness of the touchscreen display 17 (LCD 17A) based on a temperature detected by the temperature sensor 103. Figure 2, ¶ [0026]).
Aisaka does not expressly teach the processor configured to:
determine whether a fixed image is present on a screen output through the display;
Mori teaches a display apparatus with a processor is configured to:
determine whether a fixed image is present on a screen output through the display (Mori, As shown in FIGS. 14A-14E, a first picture showing a level of the residual quantity of the battery with 0 to 3 bars (FIGS. 14A, 14B, 14C, 14D), and a second picture showing a character of "charge" (FIG. 14E) are prepared for displaying the 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aisaka’s brightness control system to include Mori’s display time brightness correction because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Mori’s display time brightness correction permits reduction in degradation of the pixels in order to maintain the display characteristics.  This known benefit in Mori is applicable to Aisaka’s brightness control system as they both share characteristics and capabilities, namely, they are directed to brightness adjusting display devices.  Therefore, it would have been recognized that modifying Aisaka’s brightness control system to include Mori’s display time brightness correction would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Mori’s display time brightness correction in brightness adjusting display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.

	As to claim 9, Aisaka, as modified by Mori teaches the electronic device further comprising: 
a memory (Aisaka, main memory 102, Figure 2) configured to store applications output through the display (Aisaka, The CPU 101 executes an operating system (OS) 111 and various applications and utility programs which are loaded from the nonvolatile memory 105 into the main memory 102. Figure 2, ¶ [0025]).
As to claim 10, Aisaka, as modified by Mori teaches the electronic device wherein the processor is configured to:
execute one of the applications in response to a user input (Aisaka, the OS 111 functions as a brightness adjustment module that adjusts the brightness of the touchscreen display 17 in cooperation with the CPU 101 and the brightness controller 107 so that the brightness is set to a brightness value specified by user operation. Figure 3, ¶ [0030]) (Aisaka, The brightness control program 112 is a brightness control module configured to carry out the above-described brightness control function in cooperation with the CPU 101, the temperature 103, and the brightness controller 107.  The brightness control program 112 controls the brightness of the touchscreen display 17 (LCD 17A) based on a temperature detected by the temperature sensor 103. Figure 2, ¶ [0026]); and 
determine whether the fixed image is present on a screen on which the executed application is output (Mori, As shown in FIGS. 14A-14E, a first picture 
As to claim 11, Aisaka, as modified by Mori teaches the electronic device wherein the processor is configured to:
cause the sensor to measure at least one of a temperature of the display (Aisaka, The temperature sensor 103 detects the temperature of a predetermined position in the housing of the computer main body 10.  The temperature sensor 103 may be located near the CPU 101 so as to be able to detect the temperature around the CPU 101. ¶ [0027]) and a driving time of the display.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0141351 by Aisaka et al. (“Aisaka”), in view of U.S. Pub. No. 2005/0093850 .

As to claim 8, Mori teaches the determination of an image displayed for a long time (Mori, If an image is displayed on the display area 104 for a long time, however, since the time in which the pixel of the display area 104 is on becomes long as compared with the pixel of the non-displaying area 106, degradation of the organic EL element in the display area 104 will progress earlier, and luminance will decrease. Figure 2, ¶ [0066]).
Aisaka, as modified by Mori, does not expressly teach the electronic device wherein the processor is configured to:
compare a plurality of screens output through the display; and 
when the comparison result indicates that the same image is output to a specified area, determine that the fixed image is present.
Bang teaches a display device wherein the processor is configured to:
compare a plurality of screens output through the display; and 
when the comparison result indicates that the same image is output to a specified area, determine that the fixed image is present (Bang, To detect a fixed image region, the fixed image region detection unit 4 may compare RGB data between adjacent frames during a plurality of frames and identify a region having identical or similar data across the plurality of frames. Figure 8, ¶ [0054]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mori’s fixed image to include 
	Thus, Aisaka, as modified by Mori and Bang, teaches the fixed image detection which compares RGB data between adjacent frames.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2009/0033591 by Ikeya teaches a liquid crystal display which adjusts the backlight based on the total operating time.
U.S. Pub. No. 2010/0265228 by Kimura teaches a display device which corrects the backlight based on sensed temperature and external light.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.